PerTturiam.

The attention of counsel is directed to the question of whether under the state law the right to review the action of the commission was limited by the state statutes to the particular remedy which was here resorted to, or whether such statutes left open the right to invoke judicial power by way of independent suit for the purpose of redressing wrongs deemed to have resulted from action taken by the commission. Mr. William Watson Smith and Mr. George B. Gordon, with whom Mr. $ohn G. Buchanan was on the briefs, for plaintiff in error. Mr. Berne H. Evans and Mr. Leonard K. Guiler, with whom Mr. David L. Starr and Mr. Albert G. Liddell were on the briefs, for defendants in error.